20-22962-shl      Doc 253      Filed 10/09/20 Entered 10/09/20 10:27:42              Main Document
                                            Pg 1 of 5



                                                  Obj. Deadline: October 9, 2020 @ 12:00 p.m.
                                                  Hearing Date: October 13, 2020 @ 10:00 a.m

Richard M. Seltzer
Joseph J. Vitale
Melissa S. Woods
Hanan B. Kolko
COHEN, WEISS AND SIMON LLP
900 Third Avenue, Suite 2100
New York, New York 10022-4869
(212) 563-4100

Counsel for the United Food and Commercial
Workers Union Local 342, Local 360, Local 371,
Local 464A and Local 1500 (“UFCW Parties”)

                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------------- x
                                                                : Chapter 11
In re:
                                                                : Case No.: 20-22962 (SHL)
                                                                : (Jointly Administered)
KB US HOLDINGS, INC., et al.,1
                                                                :
                                                                : .
                                     Debtors.
                                                                :
 --------------------------------------------------------------- x

        OBJECTION AND RESERVATION OF RIGHTS OF UNITED FOOD AND
     COMMERCIAL WORKERS LOCALS 342, 360, 371, 464A AND 1500 TO MOTION
       OF DEBTORS FOR ENTRY OF AN ORDER AUTHORIZING THE SALE OF
          ASSETS FREE AND CLEAR TO THE STALKING HORSE BIDDER


TO:         THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

                 United Food and Commercial Workers Union (“UFCW”) Local 1500, UFCW

Local 342, UFCW Local 360, UFCW Local 371, and UFCW Local 464A (collectively, the


     1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
federal tax identification number, as applicable, are: KB US Holdings, Inc. (1000), KB Holding,
Inc. (3082), AG Kings Holdings Inc. (8681), AG Holdings II Inc. (3828), Kings Super Markets,
Inc. (6769), Balducci’s Holdings LLC (1913), Balducci’s Connecticut LLC (1945), Balducci’s
Maryland LLC (1926), Balducci’s Virginia LLC (1949), and Balducci’s New York LLC (1934).
The location of the Debtors’ corporate headquarters is 700 Lanidex Plaza Parsippany, NJ 07054.


9543838.2
20-22962-shl        Doc 253    Filed 10/09/20 Entered 10/09/20 10:27:42             Main Document
                                            Pg 2 of 5



“UFCW Parties” or the “Unions”) creditors and parties-in-interest, by and through their

undersigned counsel, submits this Objection and Reservation of Rights of United Food And

Commercial Workers Locals 342, 360, 371, 464A and 1500 to Motion of Debtors for Entry of (I)

Order (A) Authorizing Performance Under the Stalking Horse Purchase Agreement, (B)

Approving Bidding Procedures for the Sale of Assets, (C) Scheduling Hearings and Objection

Deadlines with Respect to the Sale, (D) Scheduling Bid Deadline and an Auction, (E) Approving

the Form and Manner of Notice Thereof, (F) Approving Contract Assumption and Assignment

Procedures, (G) Granting Related Relief; and (II) Order (A) Authorizing the Sale of Assets Free

and Clear, (B) Authorizing Assumption and Assignment of Executory Contracts, and Unexpired

Leases, and (C) Granting Related Relief [Docket No. 20].

                                         BACKGROUND

               1.       The Unions file this objection to protect their rights under their collective

bargaining agreements and the workers they represent. The Unions represent approximately

1,900 employees of Debtor Kings Super Markets, Inc. (“Kings”) at stores in New Jersey, New

York, and Connecticut pursuant to collective bargaining agreements (“CBAs”). These

employees provide the hands-on service that distinguishes Kings from its competitors. They

carefully stock and arrange produce displays. They staff the seafood and deli counters that

purvey higher-margin products. They keep the stores clean and attractive, and do the work that

makes customers feel safe when they shop, a critical issue in light of the impact of COVID-19 on

shopper behavior.

               2.       The Unions’ CBAs each contain successorship clauses.

               3.       As set forth in the Unions’ Prior Objection [Docket No. 100], Section

1113(f) provides that “[n]o provision of this title shall be construed to permit a trustee to




                                                 -2-
20-22962-shl        Doc 253   Filed 10/09/20 Entered 10/09/20 10:27:42             Main Document
                                           Pg 3 of 5



unilaterally terminate or alter any provisions of a collective bargaining agreement prior to

compliance with the provisions of this section.” 11 U.S.C. § 1113(f ).

               4.       Thus, a debtor cannot reject, or de facto reject, collectively bargained

obligations, including relevant successorship protections, without invoking and meeting the

requirements of Section 1113. See Am. Flint Glass Workers Union v. Anchor Resolution Corp.,

197 F.3d 76, 81-82 (3d Cir. 1999) (debtor could not, under Section 1113(f), contractually bind

itself to obtain a change in a collective bargaining agreement as a condition precedent to asset

sale closing; any such change required compliance with the Section 1113 procedures). .

               5.       As the bankruptcy court concluded in the Journal Register case, a debtor

may not use Section 363 to bypass the requirements of Section 1113. In re Journal Register Co.,

488 B.R. 835, 840 (Bankr. S.D.N.Y. 2013) (Bernstein, J.).

               6.       For the reasons set forth in the Union’s Objection for the Debtors’ Motion

for Relief Under Section 1113 and 1114 [Docket No. 162], as well as at the hearing and closing

arguments on same, the Debtors are not entitled to reject its collective bargaining agreements or

terminate retiree health benefits.

               7.       Similarly, as also set forth in the Unions’ Prior Objection [Docket No.

100], a debtor cannot, through the Section 363 asset sale process, obtain an order adjudicating

the rights and obligations of a buyer or a union under the National Labor Relations Act. “The

question of whether a new entity, be it an employer or labor organization, is a successor,

disguised continuance, or alter ego of another entity is a question of substantive labor law which

could not have been decided, in this case, by the bankruptcy court.” NLRB v. Laborers’ Int’l

Union, 882 F.2d 949, 955 (5th Cir. 1989), citing In re Goodman, 873 F.2d 598, 602 (2d Cir.

1989). See also NLRB v. Edward Cooper Painting, 804 F.2d 934, 943-944 (6th Cir. 1986).




                                                 -3-
20-22962-shl        Doc 253   Filed 10/09/20 Entered 10/09/20 10:27:42             Main Document
                                           Pg 4 of 5



There is nothing unique about a Section 363 sale order that exempts it from this rule. See In re

Carib-Inn of San Juan Corp., 905 F.2d 561, 563-564 (1st Cir. 1990) (bankruptcy court sale order

could not absolve alter ego purchaser of liability: “if the facts warrant a finding that the conduct

of the bankruptcy trustee was performed on behalf of the purchaser and amounted to an unfair

labor practice, the proposition that an order of the bankruptcy court could protect the purchaser

from the consequences under the National Labor Relations Act would be untenable.”); Erica,

Inc., 344 NLRB 799, 800-801 (2005) enforced, 200 Fed.Appx. 344 (5th Cir. 2006) (bankruptcy

court’s “free and clear” approval of asset purchase agreement did not bar subsequent claim

against purchaser for liability under the CBA); Century Printing Co., 242 NLRB 659, 666 (1979)

(court approved purchaser was liable as alter ego), enforced, 661 F.2d 914 (3d Cir. 1981).

                                           OBJECTION

               8.       Because of the critical role played by the employees represented by the

Unions, and because of the fact that labor peace during the sale process will be critical to the

ability of the Stalking Horse Bidder to successfully maintain customer loyalty, the Unions object

to any order authorizing the sale of assets to the Stalking Horse Bidder unless such order

(a) requires the Stalking Horse Bidder to assume the CBAs, and (b) makes clear that the order

does not seek to adjudicate the rights and obligations of the Stalking Horse Bidder or the Unions

under the National Labor Relations Act.

               9.       The Unions reserve their rights to make further arguments based on the

facts and circumstances as of the date of the sale hearing and to support an alternative bid in light

of the facts and circumstances at the time of the sale hearing.




                                                -4-
20-22962-shl     Doc 253     Filed 10/09/20 Entered 10/09/20 10:27:42        Main Document
                                          Pg 5 of 5



                                        CONCLUSION

               WHEREFORE, the Unions respectfully request that the Court modify the Sale

Order consistent with this Objection.

Dated: New York, New York
       October 9, 2020                        Respectfully submitted,

                                               /s/ Joseph J. Vitale
                                              Richard M. Seltzer
                                              Joseph J. Vitale
                                              Melissa S. Woods
                                              Hanan B. Kolko
                                              900 Third Avenue, Suite 2100
                                              New York, NY 10022
                                              T: (212) 563-4100
                                              F: (646) 473-8220
                                              rseltzer@cwsny.com
                                              jvitale@cwsny.com
                                              mwoods@cwsny.com
                                              hkolko@cwsny.com

                                              Counsel for the United Food and Commercial
                                              Workers Union, Local 342, Local 360, Local
                                              371, Local 464A and Local 1500




                                            -5-
